 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA             )   Case No. 21-CR-00948-CAB
                                           )
 9                      Plaintiff,         )   JUDGMENT AND ORDER OF
                                           )   DISMISSAL OF INDICTMENT
10          v.                             )
                                           )
11    MARGARITA SOLARES,                   )
                                           )
12                      Defendant.         )
                                           )
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice.
17
18         IT IS SO ORDERED.

19
20   Dated: 7/6/2021

21                                    ________________________________
                                      HON. CATHY ANN BENCIVENGO
22                                    United States District Court Judge
23
24
25
26
27
28
